DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 06/30/2022.
Claims 21, 23-41 are pending.

Response to Amendment

Applicant has amended independent claims 21, 32,  38 and dependent claims 27, 30-31, 33, 39 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 1-20 and 22 have been canceled and a new claim 41 has been added by the Applicant.

Claim Objections

Claim 38 objected to because of the following informalities: 
-- VNF-- is abbreviated in claim 38 line 3.
Appropriate correction is required.


		
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 21, 23-41 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


The following terms lack proper antecedent basis:
-- the allocation module -- in claim 21 line 13, claim 32 line 15, claim 39 line 2.
-- the set of allocation rules -- in claim 25 line 1, claim 26 line 1.

The following claim language is not clearly understood:

Claim 21 lines 7-8 recites “catalogue comprises a list of the plurality of VNFs”. It is unclear if the name or description or VNFs itself is listed in the catalog.

Claim 21 lines 9-12 recites “status of the datacenter units of the data center based on the allocation model, the status comprising extinction factors corresponding to available resources of the datacenter units at the data center” and later in lines 12-14 recites “ allocate, by the allocation module, the VNF entity to the at least one data center unit of the plurality of data center units comprising a status with the highest number of available resources”. It is unclear if the status is represented by the extinction factors, available resources or both extinction factors and available resources. It is also unclear if the extinction factor as defined in the claim is further being used for allocation or not. 
Claim 32 recites “ allocate the VNF entity…datacenter units that extinct a highest number of available resources”. It is unclear if the allocation of VNF entity would cause same or different amount of resource extinction (i.e. if the number of available resource extinction is dependent on the VNF entity or also dependent on the data center unit on which the VNF entity is being deployed.) 
Claim 39 line 4 recites “allocate the VNF entity in one or more of the multiple data center units that extinct a fewest number of VNFs”. It is unclear allocation of the VNF is associated allocation/creation of VNF or extinction of VNF.

Claims 32 and 38 recites limitations similar to those of claim 21 and have similar deficiency as claim 21. Therefore, they are rejected for the same rationales. Remaining dependent claims are also rejected due to their dependence on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 21, 23-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kiess et al. (US Publication No. 2015/0082308 A1, hereafter Kiess) in view of Celozzi et al. (US 2018/0307539 A1, hereafter Celozzi) and further in view of Huang (US 2016/0099860 A1).

Kiess and Celozzi were cited in the IDS filed on 08/05/2020.
 

As per claim 21, Kiess teaches the invention substantially as claimed including a computing system comprising: 
a processor; and 
a non-transitory computer readable medium including instructions that, when executed by the processor ([0068]), causes the processor to: 
develop an allocation model according to a catalogue to allocate at least one Virtual Network Function (VNF) entity of a VNF of a plurality of VNFs ([0008] virtualizing network entity, servers, virtual machine, application program, functionality of network VNF [0024] determining,  construction plans,  specify,  allocation of VNF modules, execution units, deployment plan [0102] plurality of virtual network function [0103] a VNF 400 composed of several VNF modules 401) to at least one of a plurality of datacenter units of a datacenter ([0024] allocation of VNF, execution units, available datacenter resources [0028] deployment of a VNF in a datacenter [0084] datacenter, servers [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations), wherein the catalogue comprises a list of the plurality of VNFs ([0103] fig. 3 VNF description template repository 202 ); 

determine a status of each of the datacenter units of the datacenter ([0024] currently available datacenter resources [0084] datacenter, multiple, type, servers [0096] datacenters, available hardware [0124] [0145]) based on the allocation model, the statuses comprising extinction factors corresponding to available resources of the datacenter units at the datacenter ([0102] up-to-date information on hardware resource usage i.e. available resources [0109] resources, request, booked i.e. required resources for the VNF fig 6 cloud DB 611 candidate cloud and network 610 resource reservation 655 VNF construction plan repository 654 [0143] information about the physical resources 611 table 2 [0144] information about the inventory of available resources table 3-4 cloud/network resource table with capacity and usage of the resources [0145] cloud local resource database, up to date information, exact load situation in the current data center [0146] table 5); 

allocate, by the allocation module, the VNF entity to the at least one datacenter unit of the plurality of datacenter units ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations) comprising a status with the highest number of available resources ([0024] allocation of VNF modules, according to the currently available datacenter resources, allocation of VNF modules to actual execution units, data center fig 1 VNF topology computation 623 VNF topology embedding in datacenter 624 VNF construction plan [0167] exchange network topology [0173]).
  
Kiess doesn’t specifically teach allocation model according to a catalogue; determine status based on the allocation model, the statuses comprising extinction factors corresponding to available resources; allocate, by the allocation model, VNF to one unit comprising a status with the highest number of available resources.

Celozzi, however, teaches allocation model according to a catalogue ([0036] N+M redundancy model, VNF, group of VM, affinity policy, anti-affinity policy [0093] fig. 8 management of VNFs, VNF manager, NFV management and operations MANO, allocation of instances to hosts, MANO, governing service orchestration, automation and administration, stored descriptions of services, of VNFs); 
determine status based on the allocation model ([0068] host availability  [0036] N+M redundancy model, VNF, group of VM, affinity policy, anti-affinity policy [0038] server hardware, not being available [0042] number of hosts needed, might not be available [0043] N hosts, available [0093] fig. 8 management of VNFs, VNF manager, NFV management and operations MANO, allocation of instances to hosts, MANO), the statuses comprising extinction factors corresponding to available resources ([0006] VNF, virtual machine, servers, cloud data center [0089] determine, the number of VNFCI that are really allocable to host Z fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 [0090] test if i=M+N 490-yes/No fig 7 220 [0095]); 
allocate, by the allocation model, VNF to one unit comprising a status with the highest number of available resources ([0047] maximum number of instances to be allocated to one of the hosts, carry out the allocation based on the maximum number of instances i.e. indirectly reciting maximum resource availability [0048] [0049]).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of analogous (Kiess [0002] Celozzi [0001]) prior art of Kiess with the teachings of Celozzi of allocating VNF/VM to the hosts based on MANO policies based on affinity/anti-affinity, determine host availability, determining the number of VNFCI that are allocable to a host, allocating VNF with maximum number of VNF instances to host to improve efficiency (Kiess [0006] [0095] Celozzi [0007] [0009]) and allow allocation model according to a catalogue; determine status based on the allocation model, the statuses comprising extinction factors corresponding to available resources; allocate, by the allocation model, VNF to one unit comprising a status with the highest number of available resources to the method of Kiess as in the instant invention.

Kiess and Celozzi, in combination, do not specifically teach allocate VNF to unit comprising a status with the highest number of available resources.

Huang, however, teaches allocate VNF to unit comprising a status with the highest number of available resources ([0167] resource availability, communication network functions to be placed, priority, given to those intermediate nodes, with maximum surplus virtualized resources [0089] intermediate node, NaaS functionality, VNF [0091] VNF realized using one or more virtual machine).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous (Kiess [0002] Celozzi [0001] Huang [0002]) prior art of Kiess and Celozzi with the teachings of Huang of priority given to the intermediate nodes with maximum surplus virtualized resources for placement of network functions to improve efficiency (Kiess [0006] [0095] Celozzi [0007] [0009] Huang [0005]) and allow allocate VNF to unit comprising a status with the highest number of available resources to the method of Kiess and Celozzi as in the instant invention.


As per claim 23, Kiess teaches the computer readable medium further comprising instructions to, based on the allocation of the VNF entity to the at least one data center unit ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations ), determine an updated factor corresponding to the data center unit ([0108] available clouds and network [0121] servers, available, hardware resources provided by these servers table 2 cloud/network resources database table 3 cloud resource table, table 4 network resource table).  
Celozzi teaches remaining claim elements of extinction factors ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]).

As per claim 24, Kiess teaches instructions to determine the factor for each datacenter unit in the datacenter ([0108] available clouds and network [0121] servers, available, hardware resources provided by these servers table 2 cloud/network resources database table 3 cloud resource table, table 4 network resource table).  
Celozzi teaches remaining claim elements of extinction factors ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]).


As per claim 25, Celozzi teaches wherein the set of allocation rules further comprises at least one of affinity rules, anti-affinity rules, or a combination thereof ([0009] anti-affinity policy [0036] affinity groups/policy).  

As per claim 26, Kiess teaches wherein the set of allocation rules further comprises at least one of server update rules ([0145] cloud local resources database, updated frequently), or a combination thereof.  
Celozzi teaches remaining claim elements of wherein the set of allocation rules further comprises at least one of server exclusion rules ([0007] anti-affinity rules prevent more than one VNFCI from the same group of instances being loaded).


As per claim 27, Kiess teaches wherein each VNF from the plurality of VNFs comprises one or more Virtual Machines (VMs) (fig. 2 VNF 400 virtual machine 402).
Celozzi teaches remaining claim elements of wherein the computer readable medium further comprises instructions to define affinity groups, anti-affinity groups, or a combination thereof ([0009] anti-affinity group [0036] affinity group), based on the plurality of VNFs ([0036] VNF), and the at least one of affinity rules, and anti-affinity rules ([0036] anti-affinity policy, affinity policy), wherein the affinity groups and anti-affinity groups define related VMs ([0032] affinity group defines the VM's that should be located together) and unrelated VMs, respectively, of the VNFs ([0036] Anti-Affinity policy on the VM group, on the contrary defines the VM's that should not be in the same location).  

As per claim 28, Celozzi teaches instructions to define an extinction factor (([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]) for each affinity group ([0036] affinity group defines the VM's that should be located together).  

As per claim 29, Kiess teaches wherein the allocation model is an allocation matrix matching plurality of datacenter units ([0024] determining,  construction plans,  specify,  allocation of VNF modules, execution units, deployment plan), wherein the datacenter units are entities that form the datacenter ([0084] datacenter, contain, multiple types of servers) and each datacenter unit comprises one or more types of available resources ([0024] currently available datacenter resources [0096] hardware heterogeneity, datacenter [0010] available types of execution types [0039] different node types).  
Celozzi teaches remaining claim elements of allocation model is an allocation matrix matching the affinity groups and the plurality of datacenter units ([0036] affinity group, VM's that should be located together [0039] VM, allocated, hypervisor [0095] fig. 9 physical hosts, VNF, VMs [0068] host availability  [0036] N+M redundancy model, VNF, group of VM, affinity policy, anti-affinity policy [0038] server hardware, not being available [0042] number of hosts needed, might not be available [0043] N hosts, available [0093] fig. 8 management of VNFs, VNF manager, NFV management and operations MANO, allocation of instances to hosts, MANO).

As per claim 30, Kiess teaches instructions to install the VNF in the datacenter based on the allocation of the VNF entity ([0031] deploying individual VNF modules according to the selected construction plan [0084] deployment of VNF, installed, datacenter).  

As per claim 31, Kiess teaches instructions to update the allocation model with the installation of the first VNF in the datacenter ([0031] deploying individual VNF modules according to the selected construction plan [0084] deployment of VNF, installed, datacenter [0102] up-to-date information on hardware resource usage in the cloud [0145] cloud local resource database, up to date information, datacenter table 3-4-5).  
Celozzi teaches remaining claim elements of the allocation model ([0068] host availability  [0036] N+M redundancy model, VNF, group of VM, affinity policy, anti-affinity policy [0038] server hardware, not being available [0042] number of hosts needed, might not be available [0043] N hosts, available [0093] fig. 8 management of VNFs, VNF manager, NFV management and operations MANO, allocation of instances to hosts, MANO [0055] number of instances still available after loss of at least one host, number of instance surviving, maximum number of hosts lost that can be tolerated).

As per claim 41, Kiess teaches based on the statuses of the datacenter units of the datacenter, determine a state of the datacenter ([0024] currently available datacenter resources [0084] datacenters, servers [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources [0019] available hardware [0085] available execution units in a cloud [0102] up-to-date information on hardware resource usage [0109] resources, request, booked fig 6 cloud DB 611 candidate cloud and network 610 resource reservation 655 VNF construction plan repository 654).


As per claim 32, Kiess teaches the invention substantially as claimed including a non-transitory machine-readable medium storing machine-readable instructions executable by a physical processor ([0068]), the instructions causing the processor to:
receive a Virtual Network Functions (VNF) catalogue comprising a list of at least one VNF to be allocated to a datacenter ([0009] obtaining, KPI, performance, VNF i.e. catalogue fig 2 VNF description templates stored in a database 202 [0128] template to realize VNF [0129] [0085]); 
responsive to receiving the catalogue ([0009] obtaining KPI, VNF [0010] obtain performance characteristic for execution units, determine possible deployment plan), determine a current state of the datacenter ([0024] allocation of VNF modules, execution unit, deployment plan, currently available datacenter resources [0092] VNF deployment plan, available hardware resources, the performance characteristics), the state defined by a plurality of determined extinction factors for a plurality of datacenter units in the datacenter ([0024] currently available datacenter resources [0084] datacenters, servers [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources [0019] available hardware [0085] available execution units in a cloud ([0102] up-to-date information on hardware resource usage), the plurality of extinction factors indicating resource availability of the plurality of datacenter units ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked fig 6 cloud DB 611 candidate cloud and network 610 resource reservation 655 VNF construction plan repository 654 [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources ); 
develop an allocation model based on the VNF catalogue ([0108] fig. 3 VNF description template 201 from VNF template repository 202 612 620 650-yes/no VNF construction plan 652 651 [0009] obtaining KPI, VNF [0010] obtain performance characteristic for execution units, determine possible deployment plan) and the current state of the datacenter ([0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources), the allocation model indicating an allocation of the at least one VNF to the plurality of datacenter units ([0024] determining,  construction plans,  specify,  allocation of VNF modules, execution units, deployment plan, currently available datacenter resources fig 2 VNF description templates stored in a database 202 [0128] multiple template to realize VNF [0129]); and 
allocate the at least one VNF to the datacenter unit based on the allocation model  ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations), wherein for a VNF entity within the VNF to be allocated in multiple datacenter units of the plurality of datacenter units ([0024] allocation of VNF modules, execution units, deployment plan, datacenter resources [0145] up-to-date information of servers used/free), the allocation module is configured to allocate the VNF entity in one or more of the multiple datacenter units ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations [0092] VNF deployment plan, searching for suitable hardware that fits requirement, adapts number of module/topology, available hardware) that extinct a highest number of available resources.  

Kiess doesn’t specifically teach allocation model based on VNF catalogue;  extinction factor, allocate, by the allocation model, VNF to one or more units that extinct a highest number of available resources.

Celozzi, however, teaches allocation model based on VNF catalogue ([0036] N+M redundancy model, VNF, group of VM, affinity policy, anti-affinity policy [0093] fig. 8 management of VNFs, VNF manager, NFV management and operations MANO, allocation of instances to hosts, MANO, governing service orchestration, automation and administration, stored descriptions of services, of VNFs); 
extinction factors ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0095]), allocate the VNF entity in one or more of the multiple datacenter units that extinct a highest number of datacenter units (fig 9 VNFA, VM 1-8, host 1-3 [0036] ant-affinity policy, VMs that should not be in the same location, limited by the number of available hypervisor in the data center [0037] fig 7 230 [0104] anti-affinity rule, demanding, physical resource i.e. N+M hosts are required i.e.  the highest number required).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of analogous (Kiess [0002] Celozzi [0001]) prior art of Kiess with the teachings of Celozzi of governing service orchestration, automation and administration based on stored descriptions of services, of VNFs, determining number of VNFCI that can be instantiated on a host within a communication network based on availability of hosts and implementing VNF under anti-affinity policy to improve efficiency (Kiess [0006] [0095] Celozzi [0007] [0009] ) and allow allocation model based on VNF catalogue;  extinction factor, allocate, by the allocation model, VNF to one or more units that extinct a highest number of available resources to the method of Kiess as in the instant invention.

Claim 33 recites limitations similar to those of claim 31. Therefore, it is rejected for the same rational.
Claim 34 recites limitations similar to some of the limitations of claim 21. Therefore, it is rejected for the same rational.
Claim 35 recites limitations similar to the limitations of claim 25 and claim 26. Therefore, it is rejected for the same rational.
Claim 36 recites limitations similar to the limitations of claims 27 and claim 28. Therefore, it is rejected for the same rational.
Claim 37 recites limitations similar to some of the limitations of claim 21 and claim 27. Therefore, it is rejected for the same rational.

As per claim 38, Kiess teaches the invention substantially as claimed including a method comprising: 
checking a current state of a datacenter by querying a datacenter database ([0145] cloud local resources database, up-to-date information, load situation, data center, servers, used, free [0143] database, contains, information, resources table 2, network resources database [0144] [0024] currently available datacenter resources [0084] [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources [0019] available hardware [0085] available execution units in a cloud ([0102] up-to-date information on hardware resource usage); 
defining one or more affinity groups based on a VNF catalogue ([0009] obtaining, KPI, performance, VNF fig 2 VNF description templates stored in a database 202 [0128] template to realize VNF [0129] [0085] ) and a set of allocation rules ([0024] determining,  construction plans,  specify,  allocation of VNF modules, execution units, according to the deployment plan, requirements for networking resources, available datacenter  resources, [0031] deploying individual VNF modules according to the selected construction plan [0029] selecting, maximum utility functions [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations), defining compulsory and preferred spatial relationships of a plurality of VNFs and one or more VMs in the datacenter ([0022] topology, interconnected VNF modules [0103] VNF instance, one or several VNF-modules, respective VMs [0036] VNF topology, interconnection of nodes implemented fig 1 VNF topology computation 623 VNF topology embedding in datacenter 624 VNF construction plan [0167] exchange network topology [0173]); 

defining an extinction factor for each of a plurality of datacenter units in the datacenter ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources) based on the current state of the datacenter ([0024] currently available datacenter resources), each extinction factor indicating resource availability of one of the plurality of datacenter units ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked fig 6 cloud DB 611 candidate cloud and network 610 resource reservation 655 VNF construction plan repository 654 [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources); 
developing an allocation model ([0024] determining,  construction plans,  allocation of VNF modules, execution units, deployment plan) matching the one or more VMs with the plurality of datacenter units based on the set of allocation rules ([0081] each server, hosts one or multiple, modules, VNF, within virtual machines [0103] fig 2 VNF 400 VNF modules 401 respective VM 402 fig 1 server, VM, VNF module, fig 2 cloud, host, VM 402 VNF 400 [0109] construction plan, maximizing a certain utility function or choosing offers with the lowest cost), each defined extinction factor ([0102] up-to-date information on hardware resource usage [0109] resources, request, booked [0144] tables 3-4-5 cloud/network resource table with capacity and usage of the resources), and the current state of the datacenter ([0024] currently available datacenter resources); 
receiving a first VNF, wherein the first VNF comprises a first one or more VM ([0111] requests, class/type of VNF to be instantiated [00081] virtualized network function, implemented within virtual machines [0009] obtaining, KPI, performance, VNF fig 2 VNF description templates stored in a database 202); and 
allocating the first one or more VM to a selected datacenter unit from the plurality of datacenter units based on the allocation model ([0081] server, hosts, VM, [0103] fig. 2 VNF 400, VM 402 VNF, VNF modules, contained into two respective VMs), wherein the selected datacenter unit comprises a highest number of available resources.  

Kiess doesn’t specifically teach defining one or more affinity groups based on a VNF catalogue, the one or more affinity groups defining compulsory and preferred spatial relationships of the plurality of VNFs and the one or more VMs in the datacenter, defining extinction factor based on the affinity groups, wherein the selected datacenter unit comprises a highest number of available resources.

Celozzi, however, teaches defining one or more affinity groups based on a VNF catalogue ([0036] affinity group, VNF), the one or more affinity groups defining compulsory and preferred spatial relationships of the plurality of VNFs and the one or more VMs in the datacenter ([0036] affinity group, group of VMs, VNF, VM's that should be located together), defining extinction factor based on the affinity groups ([0006] VNF, virtual machine, servers, cloud data center fig 5 host Z with <s> as the number of VNFCIs that can be instantiated on host Z 470 fig 7 220 [0036] affinity group, group of VMs [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of analogous (Kiess [0002] Celozzi [0001]) prior art of Kiess with the teachings of Celozzi of affinity groups defining group of VM that should be located together and number of VNFCI that can be instantiated on host  to improve efficiency (Kiess [0006] [0095] Celozzi [0007] [0009] ) and allow defining one or more affinity groups based on a VNF catalogue, the one or more affinity groups defining compulsory and preferred spatial relationships of the plurality of VNFs and the one or more VMs in the datacenter, defining extinction factor based on the affinity groups to the method of Kiess as in the instant invention.

Kiess and Celozzi, in combination, do not specifically teach wherein the selected datacenter unit comprises a highest number of available resources.

Huang, however, teaches wherein the selected datacenter unit comprises a highest number of available resources ([0167] resource availability, communication network functions to be placed, priority, given to those intermediate nodes, with maximum surplus virtualized resources [0089] intermediate node, NaaS functionality, VNF [0091] VNF realized using one or more virtual machine).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to combine the teachings of analogous (Kiess [0002] Celozzi [0001] Huang [0002]) prior art of Kiess and Celozzi with the teachings of Huang of priority given to the intermediate nodes with maximum surplus virtualized resources for placement of network functions to improve efficiency (Kiess [0006] [0095] Celozzi [0007] [0009] Huang [0005]) and allow the selected datacenter unit comprises a highest number of available resources to the method of Kiess and Celozzi as in the instant invention.


As per claim 39, Kiess teaches wherein for a VNF entity within the first VNF that can be allocated in multiple datacenter units of the plurality of datacenter units ([0024] allocation of VNF modules, execution units, deployment plan, datacenter resources [0145] up-to-date information of servers used/free ), the allocation module is configured to allocate the VNF entity in one or more of the multiple datacenter units ([0024] allocation of VNF, execution units, available datacenter resources [0028] [0084] [0031] deploying individual VNF modules according to the selected construction plan [0150] allocates the physical/virtual resources for the new VNF, specific VNF configurations [0092] VNF deployment plan, searching for suitable hardware that fits requirement, adapts number of module/topology, available hardware).

Celozzi teaches remaining claim elements of allocation module to allocate the VNF entity in one or more of the multiple datacenter units that extinct a fewest number of VNFS (fig 9 VNFA, VM 1-8, host 1-3 [0036] minimum system 1+1 redundant system fig 7 230) and within the one or more affinity groups ([0036] Affinity indicates the rule by which a group of VM within the VNF implement a scalable and reliable function. An affinity group defines the VM's that should be located together in order for the component function to work according to expectations).

Huang teaches remaining claim elements of to allocate the VNF entity in one or more of the multiple datacenter units that extinct a fewest number of VNFS ([0167] resource availability, communication network functions to be placed, priority, given to those intermediate nodes, with maximum surplus i.e. least VNFs extinction virtualized resources [0089] intermediate node, NaaS functionality, VNF [0091] VNF realized using one or more virtual machine).

Claim 40 recites limitations similar to those of claim 23. Therefore, it is rejected for the same rational.

Response to Arguments
The previous claim objections have been withdrawn.
The previous specification objections have been withdrawn.
The previous 112 (f) invocation has been withdrawn.
Some of the previous 112 (b) rejections have been withdrawn. However, some new/old objections have been made/maintained.

Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive. In Applicant’s response filed on 06/30/2022, Applicant argues the following:
The Office Action asserts that Kiess at paragraphs [0009-0010], [0024], [0103], and [0108] teaches "determining an allocation model." Office Action, p. 15 and 19. Kiess [0024] suggests "determining one or more construction plans that specify an allocation of VNF modules to actual execution units according to the deployment plan, the requirements for networking resources, and the currently available datacenter resources." This is completely erroneous as Kiess is completely silent regarding developing an allocation model. An "allocation model may be an allocation matrix [used for] matching the affinity groups and the plurality of database units within the datacenter." Specification, [0033]. The allocation model is then used to determine which datacenter units (i.e., servers) to allocate affinity groups and/or VNFs/VMs to. Specification, [0023] and [0034]. Thus, the allocation model of this invention is able to adjust if additional servers (datacenter units) and/or computing resources (VNFs or VMs) are added or received into the computing system, and continue to determine what computing resources may be allocated to which servers. This is not the same as Kiess where the construction plans are pre-made according to a deployment plan, requirements for networking resources and currently available datacenter resources, and one or more construction plans are selected. Kiess, [0031]. Therefore, Kiess fails to teach, suggest, or disclose "develop an allocation model according to a catalogue to allocate at least one Virtual Network Function (VNF) entity of a VNF of a plurality of VNFs to at least one of a plurality of datacenter units of a datacenter, wherein the catalogue comprises a list of the plurality of VNFs." The teachings of Celozzi fails to make up for the deficiencies of Kiess, and the Office Action does not state otherwise. 

The Office Action further asserts that Celozzi at Figure 9 and paragraph [0036] teach “allocate the VNF entity in one or more of the multiple datacenter units that extinct a fewer number of datacenter units.” Office Action, p. 11, 16, and 21. This is completely erroneous as Celozzi is completely silent regarding allocating VNFs (computing resources) to a datacenter unit (server) that has the less amount of VNFs allocated to it or the highest amount of available resources remaining. Celozzi at [0036] teaches that some "virtual machine[s] shall not run on the same server hardware as other virtual machines that are part of the same redundancy group," while some virtual machines are to be "located together." Celozzi at Figure 9 and [0095] simply teaches that virtual machines are allocated "to available spaces" of hosts. This is not the same as this Application as the computing system is using the developed allocation model to determine which datacenter units (servers) have the least amount of VNFs/VMs (computing resources) allocated to them, hence the most/largest amount of available resources, and allocates VNFs/VMs to these particular datacenter units so that the datacenter will continue to have more available units to allocate VNFs/VMs to. Therefore, Celozzi fails to teach, suggest, or disclose "allocate, by the allocation module, the VNF entity to the at least one datacenter unit of the plurality of datacenter units comprising a status with the highest number of available resources."


Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:

With respect to point a: Examiner respectfully disagree. First, claim 21 neither recites determining an allocation model nor was rejected accordingly. Examiner believes that the argument is referring to the rejection of limitations in claim 32 instead of claim 21 as argued in the Remarks (See page 11). Second, argument is moot in view of new grounds of rejections. 

With respect to point b.) argument is moot in view of new grounds of rejections.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Borowiec; Benjamin P. (US-9716755-B2) Providing cloud storage array services by a local storage array in a data center.
Krishnan; Ram (US-20170279672-A1) System And Method For Policy-Based Smart Placement For Network Function Virtualization.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195